Citation Nr: 1712558	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-36 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected right ankle disability. 

2. Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marines from August 1960 to August 1964, including during the Vietnam War, and was awarded the Good Conduct Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. These matters were previously before the Board in February 2012, when the claim to reopen entitlement to service connection for a back disability was granted and the underlying merits of the claim were remanded for additional development and consideration. All claims were remanded in March 2014 and March 2016 for further development. 

In September 2016, a supplemental statement of the case (SSOC) was issued further denying the claims. 


FINDINGS OF FACT

1. A right leg disorder is not etiologically related to service, or due to or aggravated by a service-connected disability. 

2. The evidence is in equipoise as to whether the Veteran's lumbar spine disorder is aggravated by his service-connected right ankle. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right leg disorder, to include as secondary to a right ankle disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

2. The criteria for service connection for a lumbar spine disorder, to include as secondary to a right ankle disability, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

A. Right Leg Condition

A July 2012 VA examination noted that there is no separately definable or diagnosable condition found with reference to the right lower extremity in either the right thigh or right leg. The Veteran's pain in the right lower extremity is a radicular finding and, therefore, would be rated and addressed with the Veteran's lumbar spine condition. The Veteran's most recent brief does not address any leg condition nor does the Veteran's private expert Dr. Robinson address any leg condition in her January 2016 report. 

The Veteran has also previously been denied service connection for a right hip condition. 

Therefore, the Veteran does not have a current disability in his leg that could warrant service connection. Therefore, this claim is denied. 

B. Lumbar Spine Condition

The Veteran reported a long history or low back pain and radiation of that pain into the right lower extremity. He indicated that his back symptoms have been exacerbated over the years by his service-connected right ankle condition that makes it difficult for him to walk. In 2002, he reported that the back and radicular pain became so severe that it limited his ability to walk and he underwent three injections to the lumbar spine. He currently takes tramadol and reports constant pain in the low back with exacerbation with forward flexion. He reports radicular pain in the right leg as well as numbness in the toes. 

Medical records corroborate the Veteran's self-reported history. In July 2008, recent onset of acute back pain and right lower extremity radicular symptoms were noted. An MRI showed that the Veteran's lumbar vertebral body alignment was remarkable for mild scoliotic curvature convexity rightward. He was diagnosed with acute lumbosacral pain with radiculitis. In August 2008, the Veteran received epidural injections. In April 2009 the Veteran was diagnosed with lumbar spondylolisthesis, lumbar stenosis and sciatic. It was noted that the Veteran had persistent symptoms following physical therapy and epidural injections and a laminectomy was advised. X-rays in March 2012 revealed degenerative joint disease with marginal hypertrophic spurs. The Veteran also had ambulatory care visits in March 2015 and September 2015. At the November 2015 VA examination the Veteran was noted to have a limited range of motion in the lumbar spine as well as severe symptoms of radicular pain in the right lower extremity. 

The VA examiner has concluded that it is less likely than not that the Veteran's lumbar spine condition was proximately due to or the result of the right ankle condition. The VA examiner noted in her November 2015 report that a review of the records reveals degenerative changes in the lumbar spine which are the result of aging. The examiner noted that a gait abnormality could contribute to the development of soft tissue syndromes in the spine (i.e. strain, muscle spasm); it would not be expected to result in development of bony osteophytes such as the ones this Veteran demonstrates on x-ray. The VA examiner ultimately opined that it is more likely that the degenerative arthritic changes present on radiographic studies are the result of aging over the many years since the veteran left service rather than the effects of an ankle disorder.

In January 2016, the Veteran supported a report by Abby Robinson, a private doctor of chiropractic medicine. Dr. Robinson pointed out that in July 2008 there was an observation of convexity to the right of the lumbar spine noted in the MRI results. Moreover, the Veteran reported that he had less back pain when he leaned to the left. Dr. Robinson noted that the Veteran has been limping ever since his right ankle surgery in 1964. She noted that his consistent need to lean to the left will cause the disc to be wedged to the right which would put more pressure on the right side causing compression on the right spinal nerve root giving way to radiating pain in the right leg. In conclusion, Dr. Robinson opined that lack of mobility in the Veteran's ankle caused significant gait abnormalities for many years. The repeated lateral stress on the disc caused a slow progression of disc degeneration and ultimately a disc bulge with nerve root compression. It was her opinion that the Veteran's back condition is at least as likely as not caused by his ankle injury. 

The Board asked the VA examiner to review Dr. Robinson's opinion as well as a medical article submitted in January 2014. In September 2016, the VA examiner noted that the veteran's radiographic studies of the lumbar spine and hips reveal degenerative arthritis changes consistent with aging. These consist of disc degeneration and development of bony osteophytic spurs in the lumbar spine and joint space narrowing with erosions in the hips. These radiographic changes are those that would be expected of a man of the Veteran's age. Therefore there is no evidence of progression of degenerative changes in the lumbar spine beyond what would be expected from natural progression of the aging process as a result of the ankle condition or any other condition. Therefore, the VA examiner concluded, it is less likely than not that the veteran's lumbar spine and hip conditions were aggravated beyond their natural progression by the service-connected right ankle condition.

The Board finds the evidence to be in equipoise as to whether the Veteran's service-connected right ankle disorder aggravates his lumbar spine disorder beyond its normal progression. While the Board notes the presence of degenerative arthritis that is most likely due to aging, it notes that the evidence is at least in equipoise as to the question of whether the Veteran's back is aggravated by his gait caused by his right ankle disability. The Board finds the July 2008 MRI showing convexity to the right to be compelling evidence as cited by Dr. Robinson. Moreover, the Board notes that despite several remands, the VA examiner has not addressed or distinguished the rationale that the Veteran tends to lean to the left and that results in the convexity findings in the MRI. Therefore, the Board gives the benefit of the doubt to the Veteran that the Veteran's back condition is at least aggravated by his service-connected ankle condition. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an April 2009 prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

There has also been substantial compliance with remand directives. 


ORDER

Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected right ankle disability is denied. 

Entitlement to service connection for a low back disorder, as aggravated by a service-connected right ankle disability is granted. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


